PER CURIAM.
Clifford Allen Wood timely appeals after a jury convicted him of two counts of driving under the influence (“DUI”) with serious bodily injury and one count of DUI with property damage that arose from a single traffic accident. He argues, among other points, that sentencing him for both the bodily injury DUI’s (2 victims) and the property damage DUI offenses violated the principles of double jeopardy. The supreme court, however, has held otherwise. See State v. Salazar, 679 So.2d 1183 (Fla.1996); accord Jackson v. State, 634 So.2d 1103 (Fla. 4th DCA 1994). Thus, we hold his sentences were proper.
*613Of the remaining points on appeal, we affirm without further comment.
GUNTHER, STONE and POLEN, JJ., concur.